NOTICE OF ALLOWANCE
Claims 1-3, 6-11, 13, 15, and 18-38 are drawn to an allowable product.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/16/2021 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present claims are found to be allowable over the closest prior art Amin et al. (US 2011/0092353 A1) in view of Applicant’s arguments filed 07/16/2021, the supplemental response filed 09/10/2021, and the affidavit filed 09/10/2021 and 01/21/2021.
The cited prior art of record has been shown, as argued and evidenced by the affidavits, that the glass-based material of the prior art does not necessarily have the claimed transmittance in combination with the claimed fracture toughness properties. The affidavit filed 01/21/2021 details an example which in combination with the evidence of the affidavit filed 09/10/2021 exhibits an embodiment which reads on an embodiment that reads on the compositions with the disclosed proportions and phases required by the claims and Applicant’s disclosure. However, the embodiment disclosed in the affidavits does not satisfy both the transmittance and the fracture toughness suggesting that merely matching the compositional proportions is not enough to achieve the claimed properties and functional tests. As such, the claimed glass-based material would not necessarily exhibit the claimed properties. It would constitute impermissible hindsight to reconfigure the glass-based materials of the prior art to have the claimed properties as there is no guidance from the cited prior art of record. As such, the prior art does not teach or suggest the claimed glass-based article and the claims are passed to issue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783